IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT NASHVILLE            FILED
                            AUGUST 1999 SESSION
                                                       September 27, 1999

                                                        Cecil Crowson, Jr.
                                                       Appellate Court Clerk
STATE OF TENNESSEE,                     )
                                        )   C.C.A. No. 01C01-9902-CR-00029
     Plaintiff/Appellee,                )
                                        )   Dekalb County
v.                                      )
                                        )   Honorable Leon Burns, Jr.
BRUCE EDWARD ROCHEFORT,                 )   Judge
                                        )
     Defendant/Appellant.               )   (Post-Conviction Relief Denied)
                                        )    Affirmed Rule 20



FOR THE APPELLANT:                      FOR THE APPELLEE:

BRUCE EDWARD ROCHEFORT                  PAUL G. SUMMERS
CCA/SCCC                                Attorney General & Reporter
P.O. Box 279
Clifton, Tennessee 38425-0279           CLINTON J. MORGAN
                                        Counsel for the State
                                        425 Fifth Avenue North
                                        Nashville, Tennessee 37243-0493




OPINION FILED: _________________________________


AFFIRMED PURSUANT TO RULE 20


L. T. LAFFERTY, SENIOR JUDGE
                                         OPINION

       The appellant, Bruce E. Rochefort, referred herein as “the petitioner,” has appealed

as of right from the summary dismissal of his petition for post-conviction relief by the

Dekalb County Criminal Court. The petitioner presents one issue on appeal:

       1.     Whether the trial court erred in dismissing his petition for post-
              conviction relief?

       After a review of the record, briefs of the parties, and appropriate law, we AFFIRM

the trial court’s judgment.

                                FACTUAL BACKGROUND

       On March 7, 1997, the petitioner entered two pleas of guilty to aggravated assault

and was taken into custody. The petitioner was represented by court appointed counsel.

There was no appeal of any nature. On November 27, 1998, the petitioner filed a pro se

petition for post-conviction relief with the Dekalb County Criminal Court. The petitioner

asserts, through a number of sub-issues, that he was denied his Sixth Amendment right

to effective assistance of counsel in violation of the United States Constitution and Article

1, Section 9, of the Tennessee Constitution. On January 7, 1999, the trial court summarily

dismissed the petition without an evidentiary hearing based upon the statute of limitations.

The petitioner contends the trial court erred in that the petitioner did not learn of his

counsel’s ineffective assistance of counsel until months after his conviction.

                                     LEGAL ANALYSIS

       Tennessee Code Annotated § 40-30-202(a) provides that “a person in custody

under a sentence of a court of this state must petition for post-conviction relief under this

part within one (1) year of the date of the final action of the highest state appellate court

to which an appeal is taken or, if no appeal is taken, within one (1) year of the date on

which the judgment became final. . . .” The statute further provides that the limitations

period “shall not be tolled for any reason, including any tolling or saving provision otherwise

available at law or equity.” Id. There are certain exceptions in this statute which do not

apply in this case. See Tenn. Code Ann. § 40-30-202(b).

       In the present case, the petitioner filed his petition for post-conviction relief outside

the statute of limitations set forth in Tennessee Code Annotated § 40-30-202(a), and he

has failed to establish that his claim of ineffective assistance of counsel falls within one of

                                               2
the exceptions in § 40-30-202(b).

      It is, therefore, ordered that the judgment of the trial court is affirmed pursuant to

Rule 20.




                                                    L. T. LAFFERTY, SENIOR JUDGE




CONCUR:




JOE G. RILEY, JUDGE




DAVID G. HAYES, JUDGE




                                            3